Citation Nr: 0006007	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left shoulder, hips, right elbow, left 
elbow, hands, and fingers.

2.  Entitlement to service connection for the chronic 
residuals of an avulsion injury of the distal joint of the 
left middle finger.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a right forearm 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for thoracic spine 
disorders, to include an irregularity of the first 
costovertebral junction and intercostal pain at T-6.

8.  Entitlement to service connection for cardiovascular 
disorders, to include chest pain, angina, vascular disease, 
and thrombotic sclerotic veins.

9.  Entitlement to service connection for an eye disorder, 
claimed as presbyopia, third vision, and left eye spasm.

10.  Entitlement to service connection for respiratory 
disorders, to include nasal obstruction, status/post 
septoplasty, chronic bronchitis, and sleep apnea.

11.  Entitlement to service connection for gastrointestinal 
disorders, to include peptic ulcer disease, duodenal ulcers, 
pyloric scarring, gastritis, abdominal pain, and 
constipation.

12.  Entitlement to service connection for genitourinary 
disorders, to include herpes, scrotum cyst, urethritis, 
impotence, and decreased libido.

13.  Entitlement to service connection for skin disorders, to 
include dermatitis of the left leg, and tinea versicolor.

14.  Entitlement to service connection for peripheral 
neurological disorders, to include neuralgia of the upper 
back and dermal paresthesia of the elbows, forearms, and 
legs.

15.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963 and from February 1964 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted some of the veteran's numerous claims, 
and denied the remaining issues claimed on appeal.

In March 1996, the Board upheld the RO's denial of some of 
the issues but remanded the remaining issues (those outlined 
on the title page) to the RO for further development.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.

It appears to the Board that the veteran raised claims for an 
increased rating for coronary artery disease, an increased 
rating for tinnitus, and earlier effective dates for the 
grant of a hearing loss disability and for tinnitus.  
However, those issues are not fully developed at the RO and 
are not yet ripe for appellate review.  Accordingly, the 
Board has no jurisdiction of these issues at this time and 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims to the extent 
necessary.

2.  Neither degenerative arthritis of the hips, right elbow, 
left elbow, hands or fingers is medically demonstrated.

3.  Any degenerative arthritis of the left shoulder is not 
linked by medical opinion to any event or occurrence during 
active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between military service and the claimed degenerative 
arthritis of the left shoulder, hips, right elbow, left 
elbow, hands, and fingers.

5.  The chronic residuals of an avulsion injury of the distal 
joint of the left middle finger are not currently shown based 
on the medical evidence submitted for the record.

6.  Bilateral pes planus is not currently shown based on the 
medical evidence submitted for the record.

7.  A right forearm disorder is not currently shown based on 
the medical evidence submitted for the record.

8.  A right knee disorder is not currently shown based on the 
medical evidence submitted for the record.

9.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a cervical spine 
disorder.

10.  Spondylosis of the cervical spine was not manifested 
within one year of the veteran's separation from active duty 
service.

11.  The veteran has not submitted evidence of a medical 
nexus between military service and the currently-diagnosed 
cervical spine disorder.

12.  An irregularity of the first costovertebral junction and 
intercostal pain at T-6 are not currently shown based on the 
medical evidence submitted for the record.

13.  The veteran is currently service connected for 
peripheral vascular disease and atherosclerotic calcification 
and sclerosis; no other vascular disease or sclerosis is 
currently shown based on the medical evidence of record.

14.  The objective medical evidence of record indicates that 
the complaints of chest pain and angina are manifestations of 
the same cardiovascular disorder for which the veteran is 
currently service-connected.  

15.  Presbyopia is a refractive error (developmental 
disorder) and is not a disease within the meaning of 
applicable legislation for VA compensation purposes. 

16.  Chronic bronchitis and sleep apnea are not shown 
currently shown based on the medical evidence submitted for 
the record.

17.  Service medical records reflect that the veteran 
underwent a nasal septoplasty in 1986.

18.  The veteran has post-service evidence of chronic 
residuals consistent with a status/post septoplasty.

19.  Peptic ulcer disease, duodenal ulcers, pyloric scarring, 
and gastritis are not currently shown based on the medical 
evidence submitted for the record.

20.  Abdominal pain and constipation are symptoms which are 
not ratable under the law.

21.  Genital herpes was first manifested in service.

22.  Scrotum cyst, urethritis, and decreased libido are not 
currently shown based on the medical evidence submitted for 
the record.

23.  In- service medical records reflect a diagnosis of 
impotence.

24.  The veteran has been treated for impotence since service 
separation.

25.  Dermatitis of the left leg is not currently shown based 
on the medical evidence submitted for the record; and there 
is no in-service evidence of treatment for tinea versicolor.

26.  Neuralgia of the upper back and dermal paresthesia of 
the elbows, forearms, and legs are not currently shown based 
on the medical evidence submitted for the record.

27.  Insomnia is not currently shown based on the medical 
evidence submitted for the record.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
degenerative arthritis of the left shoulder, hips, right 
elbow, left elbow, hands, and fingers are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1999).

2.  The claim for entitlement to service connection for the 
chronic residuals of an avulsion of the distal joint of the 
left middle finger is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

3.  The claim for entitlement to service connection for 
bilateral pes planus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

4.  The claim for entitlement to service connection for a 
right forearm disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

5.  The claim for entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

6.  The claim for entitlement to service connection for a 
cervical spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

7.  The claims for entitlement to service connection for 
thoracic spine disorders, including an irregularity of the 
first costovertebral junction and intercostal pain at T-6, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
West 1999); 38 C.F.R. § 3.303 (1999).

8.  The claims for entitlement to service connection for 
cardiovascular disorders, to include chest pain, angina, 
vascular disease, and thrombotic sclerotic veins, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 
1999); 38 C.F.R. § 3.303 (1999).

9.  The claim for entitlement to service connection for an 
eye disorder, claimed as presbyopia, third vision, and left 
eye spasm, is not a defect for which service connection can 
be granted, nor does the veteran have superimposed pathology 
as a result of service.  38 U.S.C.A. § 5107(a) (West 1991 & 
West 1999); 38 C.F.R. § 3.303(c) (1999).

10.  The claims for entitlement to service connection for 
respiratory disorders, to chronic bronchitis and sleep apnea, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
West 1999); 38 C.F.R. § 3.303 (1999).

11.  Resolving the benefit of the doubt in favor of the 
veteran, the currently-diagnosed persistent nasal 
obstruction, status/post septoplasty was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999). 

12.  The claims for entitlement to service connection for 
gastrointestinal disorders, to include peptic ulcer disease, 
duodenal ulcers, pyloric scarring, gastritis, abdominal pain, 
and constipation, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

13.  Genital herpes was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999). 

14.  The claims for entitlement to service connection for 
genitourinary disorders, to include scrotum cyst, urethritis, 
and decreased libido, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

15.  The claim of entitlement to service connection for 
impotence is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

16.  The claims for entitlement to service connection for 
skin disorders, to include dermatitis of the left leg and 
tinea versicolor, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

17.  The claims for entitlement to service connection for 
peripheral neurological disorders, to include neuralgia of 
the upper back and dermal paresthesia of the elbows, 
forearms, and legs, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

18.  The claim for entitlement to service connection for 
insomnia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & West 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For a 
service-connected claim to be well-grounded, there must be a 
medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. at 506.

I.  Entitlement to Service Connection for Degenerative 
Arthritis of the Left Shoulder, Hips, Right Elbow, Left 
Elbow, Hands, and Fingers

A review of the veteran's service medical records reveals no 
evidence of degenerative arthritis.  X-ray reports are 
specifically negative for degenerative changes to the hip and 
right knee.  Nonetheless, the veteran maintains, in essence, 
that he should be service connected for degenerative 
arthritis (especially of the shoulders) because he was in 
service for over 30 years.  

Post service medical evidence reveals no X-ray evidence of 
arthritic changes to the left shoulder, hips, right elbow, 
left elbow, hands, or fingers.  Specifically, with respect to 
the veteran's left shoulder, a March 1992 X-ray report 
revealed no bone or joint abnormality of the left shoulder.  
In a May 1993 letter, a private treating orthopedic 
specialist noted that the veteran had several areas of joint 
tenderness (identified as right knee, left shoulder, left 
hand) but he had found no arthritic changes in any of those 
areas.  A September 1996 bilateral shoulder X-ray was 
reportedly normal, as was a March 1997 X-ray.  In October 
1997, he sought treatment for pain in the right shoulder and 
the provisional diagnosis of subacromial bursitis with 
impingement was made; however, there was no mention of any 
left shoulder complaints.  

With respect to the veteran's hips, the Board notes that, in 
May 1993, he complained of pain in his hip.  X-rays were 
normal at that time.  In a September 1996 VA hip examination 
report, he related that he felt his hip pain was related to 
his lower back pain (the Board notes, parenthetically, that 
the veteran's lumbar spine disability is already service 
connected) and reported that his low back pain radiated into 
his right hip.  An X-ray of the right hip was normal.  The 
final diagnosis was normal hip examination.

With respect to the veteran's hands and fingers, the record 
reveals that the veteran complained of pain in his hand in 
May 1993 but X-rays at that time were normal.  In a September 
1996 VA hand, thumb, fingers examination report, the veteran 
related intermittent pain in his hands since the 1980s with 
stiffness.  An X-ray of both hands was normal.  A private X-
ray report dated in May 1999 showed no significant 
degenerative changes of the bilateral hands.

In an August 1999 VA joints examination report, the examiner 
initially noted that the veteran's previous X-rays 
(apparently brought in by the veteran) of the right hand, 
lumbar spine, and left shoulder were normal.  Specifically, 
he noted that the left shoulder X-rays showed no evidence of 
arthritis.  The examiner also remarked that past examinations 
were negative for abnormal findings of the veteran's right 
elbow and left knee.  Previous X-rays of the hips dating back 
to September 1996 were reportedly within normal limits.  X-
rays of the elbows, hands, and fingers were all within normal 
limits.  The veteran's complaints focused on the right 
shoulder, and he denied elbow, hand, or wrist problems.  The 
shoulder movements were within normal as were the bilateral 
elbows, wrists, fingers, hands, thumb, and finger movements.  
The examiner again reflected that the August 1999 bilateral 
shoulder and bilateral hip X-rays were normal.  The examiner 
concluded that the veteran did not have evidence of arthritis 
and that the X-rays had been reviewed by the examiner and the 
radiologist in detail.

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran has degenerative arthritis that is related 
to service.  The Board makes particular note that there has 
been no confirmed X-ray evidence of degenerative arthritis of 
the hips, elbows, hands or fingers as claimed by the veteran.  
Both private treatment records and VA examination reports 
have specifically found no degenerative arthritis of those 
joints.  Accordingly, those claims are denied as there are no 
current disabilities shown.

With respect to the veteran's claim for degenerative 
arthritis of the left shoulder, the Board has considered a 
letter dated in May 1999 from the veteran's private treating 
osteopathic doctor to the effect that she had examined the 
veteran and found significant degenerative joint disease in 
his shoulders.  However, there was no indication on what she 
based her diagnosis or confirmed X-ray evidence of 
degenerative joint disease associated with the claims file.  
Moreover, to the extent that a private osteopathic doctor 
reported that she had examined the veteran and found 
degenerative arthritis of the shoulders, there was no 
indication of a connection between the veteran's claimed 
arthritis of the left shoulder and military service.  Thus, 
the May 1999 letter is insufficient to establish a medical 
nexus between degenerative arthritis of the left shoulder and 
military service such to well ground the veteran's claim.  

Furthermore, even if the veteran does, in fact, have had 
degenerative arthritis of the left shoulder, it was 
apparently not diagnosed until 1999 and is well outside the 
one year presumption.  Thus, even assuming that the veteran 
has arthritis of the left shoulder (which is contrary to the 
weight of medical evidence) there is no evidence of a medical 
or a legal nexus between active duty service and current 
disability, and the claim must be denied as not well 
grounded.  

II.  Entitlement to Service Connection for the Chronic 
Residuals of an Avulsion Injury of the Left Middle Finger

Service medical records reveal that the veteran injured the 
middle finger of his left hand playing basketball in February 
1981.  The clinical assessment was extension tear/avulsion of 
the left third digit.  He was treated with a splint for 
approximately two months.  In a September 1996 VA hand 
examination report, the veteran related a history of an 
avulsion injury to the extensor tendon of his left middle 
finger.  He reported that it was immobilized in a splint for 
approximately six months but was not treated operatively.  
There was no complaint of limitation of motion.  After a 
physical examination, the examiner related a diagnosis of 
history of avulsion of the extensor insertion, left middle 
finger, resolved.

Based on a review of the evidence, the Board must conclude 
that the veteran's contentions, to the effect that he has 
residuals of an in-service avulsion injury to the left middle 
finger, are not supported by the record.  In particular, the 
Board must point out that the post-service medical evidence 
does not indicate that he is currently being treated or has 
ever been treated for a left middle finger disability.  The 
only post-service medical documentation associated with the 
claims file is a VA examination which failed to show any 
chronic residuals from the veteran's in-
service injury.  Since service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for the residuals of a 
left middle finger injury could be granted and the claim is 
denied as not well grounded.

III.  Entitlement to Service Connection for Bilateral Pes 
Planus

In a September 1996 VA feet examination report, the veteran 
denied any claim for bilateral pes planus.  The examiner 
remarked that the remainder of the examination was, 
accordingly, not applicable.  Private treatment records are 
similarly negative for complaints of, treatment for, or 
diagnosis of pes planus.

As an initial matter, the Board notes that although the issue 
of entitlement to service connection for bilateral pes planus 
continued to appear in subsequent supplemental statements of 
the case, the veteran essentially ceased additional argument 
on this issue since the September 1996 VA examination.  
Since, as discussed previously, service connection cannot be 
granted for a disability not shown to exist, the claim for 
entitlement to service connection for bilateral pes planus is 
denied.

IV.  Entitlement to Service Connection for a Right Forearm 
Disorder

In the September 1996 VA joints examination report, the 
veteran denied any problems with his right forearm.  Private 
and outpatient treatment records are similarly negative for 
complaints of, treatment for, or diagnosis of a right forearm 
disorder.  Accordingly, the claim for a right forearm 
disorder is denied as the claim is not well grounded.

V.  Entitlement to Service Connection for a Right Knee 
Disorder

In May 1993, the veteran sought treatment for, among other 
things, right knee pain.  There were no arthritic changes 
noted at that time.  In a September 1996 VA joints 
examination report, he complained of pain in the right knee 
since 1984.  He related that if he walked or ran the knee 
stiffened up on him.  An X-ray of the right knee was normal 
and the final diagnosis was normal examination.  In an August 
1999 VA examination report, the veteran denied complaints of 
a right knee disorder and his knees were functionally intact 
clinically.  His gait was stable and he had a knee brace to 
use when needed.  The examiner noted that a 1996 X-ray of the 
veteran's right knee was normal.  He also observed that an 
August 1999 X-ray of the right knee was normal and there were 
no bone or joint abnormalities noted.  

Based on the evidence of record, the Board finds that the 
claim for a right knee disorder is not well grounded on the 
basis that no right knee disability is currently shown.  
Specifically, although the veteran has reported right knee 
pain, there has been no diagnosis made with respect to a 
right knee disability.  Examinations in May 1993, September 
1996, August 1996, and August 1999 all showed that the 
veteran's right knee was normal.  In the most recent August 
1999 examination, the veteran had no complaints with respect 
to his right knee.  Parenthetically, the Board notes than an 
in-service X-ray of the right knee approximately one year 
prior to service separation was also normal.  Accordingly, 
the Board finds that the objective medical evidence of record 
fails to show that a chronic right knee disability is present 
and the claim is denied as it is not well grounded.

VI.  Entitlement to Service Connection for a Cervical Spine 
Disorder

The veteran contends, in essence, that he has pain and 
degenerative joint disease in his neck.  Service medical 
records are negative for a chronic cervical spine disorder.  
In a September 1996 VA spine examination report, he 
complained of a ten year history of neck pain, worsening in 
the past year or so.  A physical examination revealed no 
objective evidence of pain on motion of the cervical spine or 
neurologic signs.  The final diagnosis was history of neck 
pain with bilateral radiculopathy with normal examination.  
In March 1997, he sought treatment for a six to eight month 
history of pain in his right shoulder and neck.  He reported 
that he did a lot of climbing and pulling with his arms at 
work but did not remember a specific injury.  An X-ray of the 
cervical spine was normal with no significant degenerative 
changes seen.  

In a February 1998 letter, the veteran's treating 
chiropractor noted that the veteran complained of 
nervousness, dry mouth, chest burning, fatigue, and insomnia.  
After a series of X-rays, the chiropractic evaluation 
included cervicalgia.  Treatment was noted to be ongoing to 
assist in the reduction of symptoms with noticeable 
improvement in spinal range of motion.  In June 1998, the 
veteran reported a greater than three month history of neck 
pain without associated injury.  An X-ray was normal and the 
clinical impression was cervical strain and he was started on 
anti-inflammatory medication.  In August 1998, he sought 
treatment for a four month history of pain in his neck.  He 
indicated that he worked on helicopters at his place of 
employment.  An MRI reportedly showed some spondylitic 
changes but no evidence of any acute herniated disc.  The 
clinical impression was cervical spondylosis.

A January 1999 X-ray report showed, among other things, a 
tilt of the cervical spine to the left, a straightening of 
the cervical lordosis, degenerative bone formation at C4-C6, 
and hypertrophy of the unicate processes at C4-C5 and C5-C6.  
In an August 1999 VA examination report, the examiner noted 
that an MRI of the cervical spine in August 1998 showed mild 
spondylitic changes at several levels but there was no canal 
stenosis and no herniated nucleus pulpous.  

Based on the evidence above, the Board finds that the 
veteran's claim for a cervical spine disorder is not well 
grounded.  First, there is no evidence of a chronic neck 
disability at the time of service retirement as his 
retirement examination report showed a normal clinical 
evaluation of his upper extremities and spine.  Further, on 
at least two occasions, the veteran suggested that his 
complaints of neck pain were related to work activity of 
lifting, climbing, and pulling.  Moreover, the current 
chronic neck disability, namely spondylosis, was first shown 
medically more than one year after service separation, and, 
finally, no physician has associated the chronic neck 
disability with his active military service.  Thus, the 
medical evidence of record fails to establish a medical or 
legal nexus between active duty service and current 
disability, and the claim must be denied as not well 
grounded.  


VII.  Entitlement to Service Connection for Thoracic Spine 
Disorder, to Include an Irregularity of the First 
Costovertebral Junction and Intercostal Pain at T-6

Service medical records show that the veteran complained of a 
two week history of right intercostal pain (T-5 and T-6) in 
June 1979.  The clinical assessment was strain of the right 
intercostal space at T-5,6 level.  In a September 1996 post-
service VA joints examination report, the veteran 
specifically denied any problems with the first 
costovertebral junction.  Moreover, the clinical evidence 
fails to mention any complaints of intercostal pain at T-6.  
Further, the veteran has failed to offer any specific 
argument with respect to these two claims.  

Thus, the Board finds that the claims for an irregularity of 
the first costovertebral junction and for intercostal pain at 
T-6 are not well grounded on the basis that no disabilities 
are currently shown.  As discussed above, service connection 
cannot be granted for a disability not shown to be present 
and the claims are denied as not well grounded.

VIII.  Entitlement to Service Connection for Cardiovascular 
Disorders, to Include Chest Pain, Angina, Vascular Disease, 
and Thrombotic Sclerotic Veins

The veteran's service connected disabilities include coronary 
artery disease with hypertension and peripheral vascular 
disease, status post non- Q- wave infraction and coronary by- 
pass surgery; and lumbar disc disease with atherosclerotic 
calcification and sclerosis.  He maintains, in his most 
recent substantive appeal, that while he is already service-
connected for cardiovascular disease and thrombotic sclerotic 
veins, he should also be service-connected for chest pain and 
angina because they are the same disability.  It appears that 
he is actually concerned with an increased rating for his 
already service-connected heart disability; this issue is not 
on appeal at this time.  In this regard, chest pain and 
angina are recognized symptoms of heart disease.  To 
separately service connect these symptoms would be a matter 
of evaluating the same manifestations under different 
diagnoses.  This practice is forbidden by 38 C.F.R. § 4.14 
(1999).

The veteran is already service connected for peripheral 
vascular disease and atherosclerotic sclerosis.  There is no 
medical evidence of other vascular disease or sclerosis that 
is related to service.  (Service medical records show that 
the veteran was treated in August 1978 for a sclerotic vein 
of the right antecubital area as a result of intravenous 
therapy.  Post service medical evidence shows no residuals of 
this treatment.)  As the veteran is already service-connected 
for the disorders for which he seeks service connection, this 
claim is not well grounded.

IX.  Entitlement to Service Connection for an Eye Disorder, 
Claimed as Presbyopia, Third Vision, and Left Eye Spasm

In addition to the regulations outlined above, the Board 
notes that congenital or development defects, including 
refractory errors of the eyes, are not disease or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1999).  Nonetheless, the veteran contends that he 
should be service-connected for an eye disorder because he 
was issued glasses in service and the VA eye examination was 
insufficient.  He also asserts that his private optometrist 
prescribed glasses and told him that his eye disorder was not 
due to old age.  

Service medical records reveal that the veteran complained of 
eye pain and of blurred vision in November 1991.  After a 
physical examination, the diagnosis was presbyopia.  Post 
service medical evidence reveals that in a March 1992 VA 
ophthalmic examination, the veteran's visual acuity was 20/60 
corrected to 20/20 right eye and 20/25 left eye.  The 
examination was essentially normal and the clinical 
impression was healthy eye examination consistent with the 
veteran's age.  Moderate myopia and presbyopia were noted, 
both corrected with glasses.  In a February 1998 VA eye 
examination report, the examiner noted no significant eye 
history except for myopic astigmatism and glasses correction.  
After a physical examination, the diagnoses included 
refractive error, immature cortical cataracts, left, and 
arcus senilis.  The examiner opined that none of the 
diagnoses were not service connected as they were all age-
related and genetic-related disorders.  A February 1999 
private optometry report notes a diagnosis of presbyopia.  

As noted, service connection cannot be granted for 
developmental or congenital defects or refractive error of 
the eye and the Board is bound by those laws and regulations.  
Accordingly, as presbyopia is a refractive error of the eye, 
service connection cannot be granted.  The Board has 
carefully reviews the private medical records referenced by 
the veteran; however, private records also show a diagnoses 
of presbyopia and arcus senilis pinquella, which is 
consistent with the VA examination report dated in February 
1998 and for which the VA examiner specifically concluded was 
not service connected.  Finally, there is no evidence of 
complaints of or diagnosis related to "third vision" or 
left eye "twitching." 

X.  Entitlement to Service Connection for Respiratory 
Disorders, to Include Nasal Obstruction, Status/Post 
Septoplasty, Chronic Bronchitis, and Sleep Apnea

Nasal Obstruction, Status/Post Septoplasty

The veteran reflected that he was drafted into the Army in 
1961 and had nasal surgery in 1984 (service medical records 
show the surgery was undertaken in 1986).  He maintains that 
he continues to have problems with nasal obstruction due to 
the surgery.  In a February 1998 VA nose examination report, 
he complained of obstruction of nasal breathing.  He related 
a history of septoplasty in 1984 (as noted, should be 1986) 
and chronic sinus problems.  He reported purulent discharge 
at times but denied significant dyspnea or speech impairment.  
Physical examination revealed a right-sided nasal septal 
deviation with some crusting near the left inferior 
turbinate.  There was no tenderness but some crusting and a 
mild amount of purulent discharge.  The final diagnosis was 
nasal septal deviation status post surgery in 1986 with 
persistent nasal obstruction.  

As an initial matter, the Board finds that the veteran's 
claim for entitlement to service connection for a nasal 
obstruction is well grounded on the basis that the veteran's 
diagnosis of a nasal septal deviation was based, in part, on 
his in-service nasal surgery.  Thus, the Board concludes that 
the veteran's reported history of on-going complaints of 
nasal obstruction, combined with a medical diagnosis 
consistent with status/post surgery is sufficient to well 
ground the claim.  Accordingly, the claim of entitlement to 
service connection for a nasal obstruction, status/post 
septoplasty is well grounded.  

Having concluded that the claim is well grounded, the Board 
finds that the veteran's currently diagnosed persistent nasal 
obstruction was the result of an occurrence or event incurred 
while on active duty.  First, there is evidence that the 
veteran underwent an in-service septoplasty in 1986.  
Further, a post service VA examination report found a 
persistent nasal obstruction with a small amount of purulent 
discharge.  The examiner suggested that these findings were 
consistent with the in-service nasal surgery.  Although there 
was no direct correlation made, the Board finds that the 
evidence is in at least relative equipoise as to whether the 
current persistent nasal obstruction was incurred as a result 
of an incurrence or event while on active duty.  
Consequently, reasonable doubt should be resolved in favor of 
the veteran and service connection for a nasal obstruction, 
status/post septoplasty is GRANTED.

Chronic Bronchitis and Sleep Apnea

The veteran contends that the medical records show that 
bronchitis should be service connected.  Service medical 
records reveal that a November 1991 chest X-ray taken shortly 
prior to service retirement showed no active disease and no 
significant abnormalities.

Post service medical evidence indicates that a March 1992 
(shortly after service separation) chest X-ray report was 
normal.  Several years later, from December 1997 to February 
1998, the veteran was treated for bronchitis and upper 
respiratory infection.  January 1998 and February 1998 chest 
X-rays were negative.  In a February 1998 VA examination 
report, the veteran complained of difficulty sleeping due to 
anxiety and occasional shortness of breath.  He denied 
hemoptysis or sputum production but reported some shortness 
of breath after running a few miles.  He had no history of 
asthma or any pulmonary treatments.  Lungs were clear and the 
final diagnosis was rare shortness of breath associated with 
anxiety or heavy exertion.  The Board notes that clinical 
medical records show no complaints of, treatment for, or 
diagnoses of sleep apnea.

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has chronic 
bronchitis and sleep apnea are not supported by the record.  
In particular, the Board must point out that the post-service 
medical evidence does not indicate that the veteran has been 
currently diagnosed with chronic bronchitis and/or sleep 
apnea.  An absence of chronic bronchitis and sleep apnea is 
further reflected in the post-service medical treatment 
notes.  Specifically, there was no evidence of chronic 
bronchitis or sleep apnea found.  Because the objective 
medical evidence of record does not show that chronic 
bronchitis or sleep apnea are exhibited at this time, and 
service connection cannot be granted for disabilities that 
are not currently manifested, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that service 
connection for chronic bronchitis and sleep apnea could be 
granted.  The Board accordingly finds that these claims are 
not well grounded and are, therefore, denied.

XI.  Entitlement to Service Connection for Gastrointestinal 
Disorders, to Include Peptic Ulcer Disease, Duodenal Ulcers, 
Pyloric Scarring, Gastritis, Abdominal Pain, and Constipation

The veteran correctly points out that he is already service-
connected for hiatal hernia and asserts that no one has 
properly read his file.  However, it appears to the Board 
that the RO has considered the claims for peptic ulcer 
disease, duodenal ulcers, etc. as claims separate and 
distinct from the veteran's already service-connected hiatal 
hernia disability.  As these claims have been properly 
developed on appeal, the Board will also consider the 
gastrointestinal claims apart from the hiatal hernia 
disability.

Service medical records show intermittent gastrointestinal 
symptomatology.  As an example, in 1978 he complained of 
stomach cramps and abdominal pain.  An October 1987 
esophogram and upper GI showed a small hiatal hernia but no 
gastroesophageal reflux or acute peptic ulcer disease.  An 
April 1988 barium enema showed no colonic lesions and no 
evidence of diverticular disease.  A 1990 upper GI series 
showed a sliding axial hiatal hernia, gastroesophageal 
reflux, and reflux esophagitis.  A January 1992 barium enema, 
performed shortly prior to service separation, was normal.

Post service medical evidence reveals that the veteran 
underwent a colonoscopy and EGD (esophagogastroduodenoscopy) 
in November 1997 (over five years after service separation) 
for a recent history of blood in the stool, occasional 
epigastric pain, and some nausea and vomiting.  The physical 
examination was normal and the EGD revealed no significant 
findings.  In a February 1998 VA stomach examination report, 
he related a history of hiatal hernia, gastritis, and ulcer 
in service.  He complained of a stomach ache after eating 
spicy foods, recurrent epigastric pain if he missed a dose of 
Prilosec, rare regurgitation if he ate too much, and 
intermittent crampy abdominal pain.  He had a recent weight 
loss due to poor appetite after shoulder surgery.  The final 
diagnoses included history of hiatal hernia, history of 
gastritis vs. gastroesophageal reflux disease, history of 
prior healed ulcer.  The veteran was requested to ensure that 
the recent colonoscopy and endoscopy were sent to the 
reviewing officer in Montgomery.  A March 1998 small bowel 
series was negative.  Recent private treatment records show 
on-going complaints of abdominal cramping and a diagnosis of 
functional bowel syndrome.

After a review of the evidence, the Board concludes that the 
claims for peptic ulcer disease, duodenal ulcers, pyloric 
scarring, gastritis, abdominal cramping, and constipation are 
not well grounded.  Although the veteran was diagnosed with 
gastroesophageal reflux and reflux esophagitis in service, 
post service medical evidence is negative for a chronic 
gastrointestinal disorder beyond his already service-
connected hiatal hernia disability.  The Board is 
particularly persuaded by the November 1997 physical 
examination and EGD, which were both normal.  Moreover, 
abdominal pain and constipation are symptoms which are not, 
in and of themselves, ratable under the law.  Finally, there 
is no in-service evidence of functional bowel syndrome or 
medical opinion linking the bowel syndrome to service.  
Accordingly, because gastritis and ulcer disease are not 
exhibited at this time, service connection cannot be granted.  
Thus, the Board finds that these claims are not well grounded 
and are therefore denied.


XIII.  Entitlement to Service Connection for Genitourinary 
Disorders, to Include Herpes, Scrotum Cyst, Urethritis, 
Impotence, and Decreased Libido

With respect to the veteran's claim for genital herpes, 
service medical records reveal that the veteran sought 
treatment in February 1976 for genital herpes.  He was 
prescribed cream and instructed to return to the clinic in 
two months.  He subsequently underwent a circumcision.  In 
1981, he was again treated for genital herpes after seeking 
treatment for a recurrent lesion on his distal penis.  Flare-
ups occurred again in April 1985 and May 1991.  

In a February 1998 VA skin examination report, the veteran 
gave a history consistent with genital herpes but there was 
no active disease present at the time of the examination.  
April 1998 and November 1998 private examination reports 
showed that the testicles were both descended and normal and 
there were no abnormal masses noted.  

The veteran had recurrent flare- ups of genital herpes in 
service.  The post- service medical evidence confirms the 
existence of this disorder.  The Board is of the opinion that 
the veteran had a sufficient number of flare- ups in service 
to establish that the herpes infection was chronic in nature.  
38 C.F.R. § 3.303(b) (1999).  Accordingly, service connection 
for genital herpes is GRANTED.

With respect to the claim for impotence, the veteran argues 
that he is entitled to service connection for impotence 
because it is a known fact that high cholesterol blocks the 
flow of blood in arteries and can cause impotence, heart 
problems, and vascular disorders.  Service medical records 
show a diagnosis of impotence of questionable cause in 
September 1990.  A vascular lab study dated in October 1990 
indicates the possibility that vascular disease was the cause 
of the veteran's impotence.  

Post service medical records indicate that the veteran sought 
treatment for impotence and a one month history of difficulty 
with nocturia in April 1994.  A cystoscopy revealed that the 
bladder was intrinsically normal and the prostate showed some 
lateral lobe protrusion but the treating physician doubted 
that it was a significant obstruction.  Additional treatment 
records show on-going treatment for impotence but no mention 
is made of decreased libido.  

In a May 1998 VA genitourinary examination report, the 
veteran denied any known history of a cystic lesion of the 
scrotum but related that he once had a lesion on his penis 
secondary to an ingrown hair.  The lesion was removed and he 
had no further sequela.  He denied scrotal pain or 
dysfunction.  After a physical examination, the final 
diagnoses included no abnormalities of the scrotum.  The 
examiner added that there were no voiced residuals of 
urethritis or impotence.  Private treatment records show 
treatment for prostatitis, which the Board notes, 
parenthetically, is already service-connected.

To the extent the veteran asserts claims for scrotal cyst, 
urethritis, and decreased libido, the Board finds that these 
claims are not well grounded on the basis that the medical 
evidence is negative for treatment or diagnosis of these 
conditions.  The Board is persuaded by the veteran's own 
statements that he denied any known history of a cystic 
lesion of the scrotum and his lack of complaints associated 
with urethritis.  Accordingly, because a scrotal cyst, 
urethritis, and decreased libido are not exhibited at this 
time service connection cannot be granted.  Thus, the Board 
finds that these claims are not well grounded and are 
therefore denied.

With respect to the veteran's claim for impotence, the Board 
finds that the veteran's claim is well-grounded on the basis 
that the veteran sought treatment for impotence in service, 
that impotence was "noted" during service as part of a 
vascular work-up, and there is post-service evidence of 
continued complaints of impotence.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Thus, the Board concludes that the 
veteran's reported on-going complaints associated with 
impotence and in-service history of impotence is sufficient 
to well ground the claim.  Accordingly, the claim of 
entitlement to service connection for impotence is well 
grounded.  To this extent, the appeal is GRANTED.  However, 
as discussed in the Remand section below, further development 
is needed for full adjudication of this claim.


XIV.  Entitlement to Service Connection for Skin Disorders, 
to Include Dermatitis of the Left Leg and Tinea Versicolor

Service medical records reveal that the veteran sought 
treatment in February 1986 for a rash around his anus and 
down his left leg.  The clinical assessment included 
dermatitis on the left leg.  Post service medical evidence 
shows that the veteran was treated in January 1998 for a rash 
on the head of his penis diagnosed as tinea versicolor.  In a 
February 1998 VA skin examination report, the veteran related 
that he developed a rash during various periods of time 
during service on his neck, left knee, and penis.  He 
reported that he had been treated with Acyclovir, which 
reduced the number of outbreaks.  However, at the time of the 
examination the veteran had no skin findings consistent with 
a rash.

Based on the above medical evidence, the Board is compelled 
to find the claims for left leg dermatitis and tinea 
versicolor not well grounded.  First, although there is post-
service evidence of tinea versicolor, there is no in-service 
indication that the veteran was ever treated for the 
disorder.  Next, the Board notes the in-service treatment of 
left leg dermatitis but the most recent VA examination report 
is negative for a skin rash of any kind.  Further, multiple 
outpatient clinical and private treatment records are devoid 
of complaints of, treatment for, or diagnosis of a skin 
disorder.  Accordingly, the claims are denied as not well 
grounded.

XV.  Entitlement to Service Connection for Peripheral 
Neurological Disorders, to Include Neuralgia of the Upper 
Back and Dermal Paresthesia of the Elbows, Forearms, and Legs

The veteran contends, in essence, that the neuralgia is part 
of his over-all back problems and should be granted service 
connection.  He is already service connected for lumbar disc 
herniation, rated under Diagnostic Code 5293 as 
intervertebral disc syndrome.  According to this diagnostic 
code, sciatic neuropathy is a manifestation of the lumbar 
spine disorder.  Thus, any sciatic neuropathy shown is 
considered part and parcel of the already service connected 
disability.  

Service medical records show a three month history of burning 
skin on the upper back in May 1981.  The clinical assessment 
was neuralgia.  In March 1982, the veteran again reported 
burning and itching of the upper back and the clinical 
assessment was questionable intercostal neuritis. 

Post service medical records are negative for complaints or 
treatment of a peripheral neurological disorder apart from 
manifestations associated with service connected lumbar disc 
herniation and apart from manifestations of the cervical 
spine disorder for which service connection was previously 
denied.  In a February 1998 VA peripheral nerve examination 
report, the veteran complained of pain radiating down the 
posterior thigh as related to an L5-S1 herniated disc.  He 
denied any other peripheral paresthesias.  Earlier post 
service medical evidence had suggested that he had a 
bilateral upper extremity radiculopathy associated with a 
cervical spine disability.  In this regard, service 
connection for cervical spine disability was denied in 
Section VI of this decision.

Based on the above evidence, the Board finds that the 
veteran's claim for peripheral neurological disorder is not 
well grounded on the basis that he is service connected for 
the peripheral neuropathy that is shown is the most recent 
medical evidence  Accordingly, the claims is denied as not 
well grounded.

XVI.  Entitlement to Service Connection for Insomnia

Service medical records show that the veteran complained of 
insomnia in April 1986.  He was noted to be slightly anxious 
but the examination was unremarkable.  In August 1986, he 
again reported difficulty sleeping but it appeared to be 
related to head congestion.  In September 1990, he complained 
of, among other things, not being able to sleep.  Benadryl 
was prescribed.

Post service medical evidence reveals that in an April 1992 
VA mental disorders examination report, the veteran related 
occasional episodes of insomnia but he remarked that it was 
not a major problem.  After a mental status examination, the 
examiner reflected that there was no psychiatric disorder 
present.  The examiner also remarked that if the veteran's 
sleep disorder became worse, the veteran might benefit from 
an evaluation in a sleep laboratory.

In a February 1998 VA chronic fatigue syndrome examination 
report, the veteran reported that he felt tired at times and 
related it to poor sleeping habits.  He denied acute onset of 
the condition, low grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary lymph nodes, 
generalized muscle aches or weakness, or fatigue lasting 24 
hours or longer after exercise.  He complained of headaches 
related to sinus problems and pain in the shoulder joints 
which the examiner concluded was not considered migratory 
joint pain.  After a physical examination, the examiner 
concluded that the veteran did not meet the criteria of 
chronic fatigue syndrome and the diagnosis was intermittent 
fatigue with inactivity.

Based on the above evidence, the Board finds that the 
veteran's claim for insomnia is not well grounded.  
Specifically, although the veteran reported occasional 
episodes of insomnia in service, it appeared to be related to 
other medical conditions.  Further, post service examinations 
have failed to diagnose either a neuropsychiatric disorder or 
chronic fatigue syndrome which would account for the 
complaints of insomnia.  Finally, the Board is inclined to 
consider, without deciding, that insomnia is a symptom which 
is not, in and of itself, ratable under the law.  
Accordingly, as there is no current diagnosis consistent with 
insomnia, the claim is denied as not well grounded.

In conclusion, with respect to the claims which were found to 
be not well grounded, the Board notes that where a claim is 
not well grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claims 
form he completed, in its notice of rating decision and the 
statement and supplement statements of the case.  That 
discussion informed him of the types of evidence lacking, 
which he should submit for well grounded claims.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claims 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

Finally, to the extend that the RO did not specifically state 
that it denied the veteran's claims on the basis that they 
were not well grounded, the Board concludes that this error 
was not prejudicial to the claimant.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
veteran, as his arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Further, the Veterans Claims Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of supplemental statements of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.


ORDER

Entitlement to service connection for degenerative arthritis 
of the left shoulder, hips, right elbow, left elbow, hands, 
and fingers is denied on the basis that the claims are not 
well grounded.

Entitlement to service connection for an avulsion of the 
distal joint of the left middle finger is denied on the basis 
that the claim is not well grounded.

Entitlement to service connection for bilateral pes planus is 
denied on the basis that the claim is not well grounded.
	(CONTINUED ON NEXT PAGE)

Entitlement to service connection for a right forearm 
disorder is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a right knee disorder 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for a cervical spine 
disorder is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for an irregularity of the 
first costovertebral junction is denied on the basis that the 
claim is not well grounded.

Entitlement to service connection for intercostal pain at T-6 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for cardiovascular 
disorders, to include chest pain, angina, vascular disease, 
and thrombotic sclerotic veins is denied on the basis that 
the claims are not well grounded.

Entitlement to service connection for an eye disorder, 
claimed as presbyopia, third vision, and left eye spasm, is 
denied on the basis of no legal entitlement.

Entitlement to service connection for respiratory disorders, 
to include chronic bronchitis and sleep apnea, are denied on 
the basis that the claims are not well grounded.

Entitlement to service connection for nasal obstruction, 
status/post septoplasty, is GRANTED.

Entitlement to service connection for gastrointestinal 
disorders, to include peptic ulcer disease, duodenal ulcers, 
pyloric scarring, gastritis, abdominal pain, and 
constipation, is denied on the basis that the claims are not 
well grounded.

Entitlement to service connection for genital herpes is 
GRANTED.

Entitlement to service connection for genitourinary 
disorders, to scrotum cyst, urethritis, and decreased libido, 
is denied on the basis that the claims are not well grounded.

The claim for entitlement to service connection for impotence 
is well grounded and the claim is GRANTED to that extent.

Entitlement to service connection for skin disorders, to 
include dermatitis of the left leg, and tinea versicolor, is 
denied on the basis that the claims are not well grounded.

Entitlement to service connection for peripheral neurological 
disorders, to include neuralgia of the upper back and dermal 
paresthesia of the elbows, forearms, and legs, is denied on 
the basis that the claims are not well grounded.

Entitlement to service connection for insomnia is denied on 
the basis that the claim is not well grounded.


REMAND

Because the Board has determined that the veteran's claim for 
impotence is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  That is, once a 
claim is well grounded, the Board has a duty to assist the 
veteran in the development of facts pertinent to his claim 
and ensure full compliance with due process.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  
This duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Based on the current procedural posture of this case, the 
Board finds that additional development is needed in this 
instance.  Specifically, additional development is necessary 
to include a VA examination and an opinion regarding the 
existence of the medical causation between the veteran's in-
service evaluation for impotence and his current complaints.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for impotence not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, treatment center, or 
employer specified by the veteran to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran and his representative 
should be advised that while the case is 
on remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

3.  Thereafter (and whether additional 
documents are received or not), the 
veteran should be scheduled for the 
appropriate examination.  Specifically, 
an examination should be undertaken to 
determine the current status of the 
veteran's complaints of impotence and to 
evaluate whether a causal relationship 
exists between military service and his 
reported impotence.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review.  The examiner is 
asked to offer an opinion on whether the 
medical evidence indicates that the 
veteran's current complaints of impotence 
are as likely as not related to his 
complaints of and evaluation for 
impotence while on active duty.  Further, 
the examiner is asked to specifically 
address the organic basis for the 
impotence, to include whether the 
veteran's claimed impotence is related to 
his already service-connected 
cardiovascular disease.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an errs exists as 
a matter of law for failure to ensure 
compliance.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for impotence.  In the event 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with supplemental statements of 
the case, and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeal

 



